
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3


Second Amended and Restated Agreement (to Provide Materials and Services)


--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED AGREEMENT ("Agreement"), entered into as of
April 1, 2005, between Union Carbide Corporation ("UCC"), a New York
corporation, and Dow Hydrocarbons and Resources Inc. ("DHRI"), a Delaware
corporation, amends and restates that certain agreement of February 6, 2001, as
amended and restated as of July 1, 2003 (the "First Amended Agreement"). DHRI
agrees to supply the UCC Group (as defined below) with certain products and
services under the terms and conditions set forth below.

1.     TERM

The term of this Agreement shall commence on the Effective Date and shall extend
until December 31, 2005, and shall continue from year-to-year thereafter, unless
earlier terminated in accordance with the provisions of this Agreement (the
"Term"). Either UCC or DHRI may elect at any time to terminate this Agreement by
providing the other with at least six (6) months' advance written notice of
termination.

2.     DEFINITIONS

        As used in this Agreement:

(a)An "Affiliate" with respect to any entity means any other entity directly or
indirectly controlling, controlled by or under common control with, such entity,
where "control" of an entity (including, with correlative meaning, the terms
"controlling, "controlled by" and "under common control with") shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

(b)"Arranged Sales" has the meaning given to it in Section 8(B)(2)(b).

(c)"Arranged Supply" has the meaning given to it in Section 8(B)(2)(a).

(d)"Delivery Point" means the point at which product supplied by DHRI to a UCC
Member under this Agreement is received (1) into the facilities of such UCC
Member or its designee (including without limitation storage facilities operated
by such UCC Member or its designee), or (2) into Intermediary Equipment directly
connected to the facilities of such UCC Member or its designee, or (3) into the
facilities of a third party, or a designee of such UCC Member or such third
party, in fulfillment of an obligation of such UCC Member to deliver product to
or on behalf of such third party; for avoidance of doubt, (A) when received into
any truck or tank car, the Delivery Point is the point at which the product
enters the receiving truck or car; (B) when received into any pipeline, the
Delivery Point is the point at which the product passes the connection between
the delivering pipeline and receiving pipeline; (C) when received into storage,
the Delivery Point is the point at which the product enters a storage tank or
cavern; (D) when received by "in-line" transfer or "in-storage" transfer,
receipt at the Delivery Point occurs immediately upon such transfer; or (E) when
received by or into any vessel, the Delivery Point is at the flange between the
vessel's permanent hose connection and the shore line.

(e)"Effective Date" means April 1, 2005.

(f)"GAAP" means generally accepted accounting principles.

(g)"Intermediary Equipment" means, with respect to a UCC Member or its designee,
intermediary systems or equipment, owned or controlled by a third party, used to
deliver products to such UCC Member's or designee's facilities pursuant to a
Separate Contract. For avoidance of doubt, the Burnel line connected to UCC's
Seadrift Operations is Intermediary Equipment.

22

--------------------------------------------------------------------------------



(h)"Major Sites" means the following four sites: UCC's West Virginia Operations
in the vicinity of South Charleston, WV; UCC's St. Charles Operations, in the
vicinity of Hahnville, LA; UCC's Texas City Operations in Texas City, TX; and
UCC's Seadrift Operations in the vicinity of Seadrift, TX.

(i)"Net Supply Cost" means the following costs, to be determined in accordance
with the then-current cost accounting practices applied by DHRI consistent with
GAAP: (1) for fuels, on a site specific basis, the cost of purchases of such
fuel (and transportation and storage thereof, except as provided otherwise by
the delivery terms of Section 4(b)(2)) under Third-Party Contracts, net of
related sales and exchanges, (2) for hydrocarbon feedstocks, the cost of
purchases of such hydrocarbon feedstocks (and transportation and storage
thereof, except as provided otherwise by the delivery terms of Section 4(b)(2))
under Third-Party Contracts, using the weighted average cost of DHRI's U.S. Gulf
Coast pooled inventory and purchases, net of related sales and exchanges,
(3) for monomers and aromatics, the cost of purchases of such monomers and
aromatics (and transportation and storage thereof, except as provided otherwise
by the delivery terms of Section 4(b)(2)), using the weighted average price for
such monomers and aromatics under U.S. Gulf Coast Third-Party Contracts, and
(4) for electricity, on a site specific basis, the cost (including without
limitation applicable fees charged by non-Affiliate third parties) of purchases
of such electricity (and transmission thereof), based on market prices,
Third-Party Contract prices, or a combination thereof, as applicable, net of
related sales of electricity.

(j)"Separate Contract" means an agreement, which pre-exists the Effective Date,
between one or more third parties and one or more UCC Members, including without
limitation any such agreement (1) for supply, delivery, storage or
transportation of products to UCC or its designee, and/or (2) for the swap or
exchange of any products.

(k)"Small Sites" means the UCC Group's locations other than the Major Sites.

(l)"TDCC" means The Dow Chemical Company.

(m)"Term" has the meaning given to it in Section 1.

(n)"Third-Party Contracts" means contracts between the purchaser (i.e., DHRI or
a DHRI Affiliate) and a third party that is not an Affiliate of such purchaser.

(o)"UCC Group" means UCC and the UCC Subsidiaries, collectively.

(p)"UCC Member" means a member of the UCC Group.

(q)"UCC Subsidiary" means a direct or indirect wholly-owned U.S. subsidiary of
UCC (such as, but not limited to, Amerchol Corporation, Seadrift Pipeline
Corporation, UCAR Pipeline Incorporated, and UCAR Louisiana Pipeline Company).

3.     PRODUCTS AND SERVICES TO BE SUPPLIED BY DHRI TO UCC

(a)The following products and services will be supplied by DHRI to the UCC
Group, as described below, in connection with the UCC Group's U.S. locations
except to the extent otherwise agreed to by DHRI and UCC:

(1)Products: 100% of the UCC Group's procurement requirements for

(A)fuels, primarily natural gas,

(B)hydrocarbon feedstocks,

(C)monomers and aromatics (to supplement the UCC Group's production of monomers
and aromatics), and

(D)electricity,

23

--------------------------------------------------------------------------------





except to the extent supply of such products is arranged in accordance with
Sections 3(a)(2) or 3(c), below, or is procured by a UCC Member pursuant to a
Separate Contract.

(2)Services. DHRI shall provide: management of the UCC Group's hydrocarbon and
energy asset base, and management of the UCC Group's hydrocarbon and energy
business matters, including without limitation: (i) management of hydrocarbon
and energy contracts (including without limitation Separate Contracts);
(ii) communications, as required, with the UCC Group's management and authorized
representatives, as well as with any of the UCC Group's external customers, in
connection with such hydrocarbon and energy business matters; (iii) monitoring
of the UCC Group's and industry supply/demand balances of hydrocarbon and energy
products; (iv) the implementation of both short and long term strategic
positions in hydrocarbon and energy products; and (v) as mutually determined by
UCC and DHRI, provision to the UCC Group of applicable accounting and computer
systems to manage the other services supplied to the UCC Group under this
Agreement. To the extent a UCC Member elects to separately arrange the supply of
any one or more of the foregoing services, in whole or in part, such supply is
outside the scope of this Agreement.

Except to the extent supplied by DHRI pursuant to Section 3(a)(1) above, or
procured by a UCC Member pursuant to a Separate Contract, and subject to
Section 3(c), below, DHRI shall also arrange the supply and sales of fuels,
feedstocks, monomers, aromatics, electricity, steam and utilities, as described
below:

(A)Arrange the supply to the UCC Group of 100% of the UCC Group's procurement
requirements for fuels (such as natural gas and coal) and hydrocarbon
feedstocks, and arrange any storage or transportation needed to effectuate such
supply.

(B)Arrange (1) the supply to the UCC Group of 100% of the UCC Group's
procurement requirements for monomers and aromatics, to supplement the UCC
Group's production of monomers and aromatics, (2) the sale of 100% of the UCC
Group's surplus monomers, aromatics, and hydrocarbon co-products and
by-products, and (3) any storage or transportation needed to effectuate such
supply or sales.

(C)Arrange (1) the supply to the UCC Group of 100% of the UCC Group's
procurement requirements for electricity, steam and other utilities, (2) the
sale of 100% of the UCC Group's surplus electricity, steam and other utilities,
and (3) any transportation needed to effectuate such supply or sales; however,
to the extent UCC or any other UCC Member elects to separately arrange the
supply, sale, or transportation of a UCC Member's procurement requirements for
electricity, steam or other utilities, such supply or sales are outside the
scope of this Agreement.



(b)Where DHRI arranges product to be supplied to a UCC Member by TDCC or a TDCC
Affiliate, TDCC or such TDCC Affiliate shall (and TDCC shall cause such
Affiliate to) supply such product at Net Supply Cost.

(c)With respect to any one or more of the Small Sites, DHRI may elect to not
supply or, to discontinue (at any time) supply of, any one or more of the
products or services described in Section 3(a), above; in the event DHRI elects
to discontinue supply of any one or more of such products or services (other
than pursuant to other provisions of this Agreement which expressly provide for
termination of this Agreement), DHRI will reasonably cooperate with UCC to
effect a transition to another supplier of such service or product. For any UCC
Group location where DHRI does not supply a product or service as described in
Section 3(a), above, then upon request of a UCC Member, DHRI may, at its option,
consult with a UCC Member regarding the member's procurement of such product or
service from third parties.

(d)A representative list of products to be supplied to the UCC Group in
connection with this Agreement is set forth in Exhibit A, attached to and hereby
made part of this Agreement ("Exhibit A").

(e)The parties' respective obligations under Section 3(a) of this Agreement are
subject to Separate Contracts; for the avoidance of doubt, a UCC Member shall
remain responsible for the payment of any charges payable by such UCC Member
under a Separate Contract.

24

--------------------------------------------------------------------------------



(f)DHRI is authorized to act as a UCC Member's delegate with respect to
performance of any such UCC Member's rights or obligations under Separate
Contracts; provided that, as a delegate of such UCC Member, DHRI will not
provide or receive products without corresponding compensation (for example, in
the form of payment, in-kind product, or a combination thereof) from or to,
respectively, such UCC Member or its designee. DHRI is not liable for Claims (as
defined in Section 8(E), below) made by third parties with respect to the acts
or omissions of DHRI when acting as delegate for a UCC Member, except to the
extent such Claims arise as a result of DHRI's gross negligence or willful
misconduct.

(g)UCC shall cause the UCC Subsidiaries to fully accept, abide by, and comply
with, the terms and conditions of this Agreement.

(h)Appointment as agent.

(1)UCC hereby makes, constitutes and appoints DHRI as its true and lawful
attorney-in-fact and empowers DHRI to act for UCC as UCC's agent during the term
of this Agreement in matters connected with the services (for example, arranging
the supply or sale of products or utilities, including but not limited to
arrangements between UCC and DHRI or UCC and DHRI Affiliates) and products
supplied under this Agreement. Specifically, DHRI has the authority to issue and
execute those business documents and contracts in the name of UCC which are
necessarily issued in conjunction with the services and products being provided
by DHRI to UCC under this Agreement. DHRI accepts such appointment and grant. To
the extent applicable, UCC shall cause each UCC Subsidiary to make a similar
appointment and grant, and DHRI hereby accepts such appointment and grant. DHRI
is not liable for Claims (as defined in Section 8(E), below) made by third
parties with respect to the acts or omissions of DHRI when acting as agent for a
UCC Member, except to the extent such Claims arise as a result of DHRI's gross
negligence or willful misconduct.

(2)(A) For DHRI to provide electricity-related services to UCC Members in an
efficient manner, DHRI may from time to time enter energy related agreements in
DHRI's name and/or in a UCC Member's name that affect, or otherwise relate to,
such UCC Member's electricity matters ("Power Agreements").


(B) UCC, for itself and on behalf of the UCC Subsidiaries, hereby authorizes and
gives consent to DHRI to enter Power Agreements in DHRI's and/or a UCC Member's
name. The Power Agreements provide for electricity-related matters applicable to
one or more UCC Members which may include, without limitation, commitments
regarding a QSE, REP, scheduling, pooling, ancillary services and marketing
services.


(C) UCC, for itself and on behalf of the UCC Subsidiaries, hereby (i) authorizes
and consents to DHRI taking actions for a UCC Member with respect to Power
Agreements regarding such UCC Member's electricity matters, (ii) agrees to
comply with Power Agreements and with DHRI's requests related thereto, and
(iii) acknowledges and agrees that DHRI is entering Power Agreements and
providing, coordinating or arranging for electricity-related services under
Power Agreements within the scope of the services contemplated under this
Agreement.


(D) UCC, for itself and on behalf of the UCC Subsidiaries, hereby acknowledges
that any prior Power Agreements entered into by DHRI, and related actions by
DHRI of the nature described in this Agreement that are applicable to a UCC
Member's electricity matters, are fully ratified, authorized and accepted by
UCC, the UCC Subsidiaries, and DHRI.


(E) Notwithstanding the termination, expiration or cancellation of this
Agreement, it is hereby agreed that, with respect to any UCC Group locations,
(i) as long as any Power Agreement has not yet fully expired, been fully
cancelled, or been otherwise fully terminated, the provisions of
Section 3(h)(2)(C) above shall remain in full force and effect, and shall not
expire, be cancelled or otherwise be terminated, and (ii) for the time period
any Power Agreement extends beyond the termination, expiration or cancellation
of this Agreement, UCC will reimburse, or cause the applicable UCC Member to
reimburse, DHRI for any third party costs incurred by DHRI with respect to such
Power Agreement and the products and services provided to UCC Group thereunder.

25

--------------------------------------------------------------------------------





4.     COMPENSATION and DELIVERY TERMS

(a)As compensation for the products and services supplied by DHRI under this
Agreement, UCC (subject to Section 4(e), below) shall pay Product Charges and a
Service Commission, as follows:

(1)Product Charges

(A)For hydrocarbon feedstocks supplied by DHRI under this Agreement, UCC shall
pay to DHRI the Net Supply Cost thereof.

(B)For fuels supplied by DHRI under this Agreement, UCC shall pay to DHRI the
Net Supply Cost thereof.

(C)For monomers and aromatics supplied by DHRI under this Agreement, UCC shall
pay to DHRI the Net Supply Cost thereof.

(D)For electricity supplied by DHRI under this Agreement, UCC shall pay to DHRI
the Net Supply Cost thereof.

(2)Service Commission—For all of the services supplied under Section 3(a)(2) of
this Agreement, UCC shall pay a commission to DHRI, which shall be calculated as
follows:

(A)0.65 cents per pound ($6.50 per thousand pounds) of ethylene and propylene
consumed by UCC at the Major Sites; plus

(B)3.0 cents per million BTUs of natural gas consumed by UCC at the Major Sites;
plus

(C)$1.00 per megawatt hour of electricity procured for or sold for the Major
Sites (including without limitation electricity supplied to a UCC Member by DHRI
or purchased from a UCC Member by DHRI).

(b)Delivery terms:    (1) Product Charges include delivery of products supplied
by DHRI to the applicable Delivery Point, and title to and risk of loss for
product supplied by DHRI hereunder shall pass at the applicable Delivery Point.
(2) The UCC Group shall not pay separate charges for pipeline transportation or
storage in Texas- or Louisiana-based assets of DHRI or DHRI Affiliates.

(c)Riverside.    As part of the consideration for the products and services
received hereunder, UCC hereby acknowledges that it has received full, complete
and adequate compensation with respect to UCC's lease to a third party
(pre-existing the Effective Date) of a certain ten-mile segment of six-inch
pipeline (the so-called Riverside pipeline) in Assumption, Ascension and
Iberville Parishes, Louisiana ("Riverside Lease"), and no further compensation
from DHRI or DHRI Affiliates is due to UCC in connection with the Riverside
Lease.

(d)Renegotiation of Product Charges or Service Commission—Either UCC or DHRI may
request a re-negotiation of Product Charges and/or the Service Commission upon
thirty (30) days prior written notice, and the parties shall promptly negotiate
in good faith to establish such new Product Charges and/or a new Service
Commission.

(e)Notwithstanding any other provision of this Agreement, DHRI shall accept
payment from any UCC Subsidiary for some or all of any amount due to DHRI under
this Agreement, but UCC shall remain fully responsible and liable for any unpaid
amounts due to DHRI under this Agreement.

26

--------------------------------------------------------------------------------





5.     PRODUCT SPECIFICATIONS; LIMITED WARRANTY; ASSUMPTION OF RISK

DHRI warrants that all product purchased from DHRI by a UCC Member hereunder
shall meet the specifications set forth in Exhibit A. THE FOREGOING IS DHRI'S
SOLE WARRANTY REGARDING PRODUCTS AND SERVICES SUPPLIED UNDER THIS AGREEMENT, AND
IS MADE EXPRESSLY IN LIEU OF AND EXCLUDES ANY AND ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ALL OTHER EXPRESS OR
IMPLIED WARRANTIES INCLUDING WITHOUT LIMITATION THOSE PROVIDED BY STATUTE OR
COMMON LAW. DHRI MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PRODUCTS OR SERVICES SUPPLIED HEREUNDER. EACH UCC MEMBER, WITH RESPECT TO
ANY PRODUCT RECEIVED BY SUCH UCC MEMBER HEREUNDER, ASSUMES ALL RISK,
RESPONSIBILITY AND LIABILITY RESULTING FROM THE USE OR APPLICATION OF SUCH
PRODUCT, AND DHRI SHALL HAVE NO LIABILITY OR RESPONSIBILITY WHATSOEVER FOR THE
USE OR APPLICATION OF ANY SUCH PRODUCT.

6.     TERMS OF PAYMENT

(a)Estimated Monthly Invoice—At the beginning of each calendar month DHRI shall
submit to UCC an estimated invoice, or set of estimated invoices, covering the
products and services that it is anticipated DHRI will supply under this
Agreement during such month (the "Estimated Invoice(s)"). The Estimated
Invoice(s) shall be based on DHRI's projection of the volume of, and
compensation payable for, products and services to be supplied by DHRI under
this Agreement during such month. If fully and timely paid in accordance with
the terms and provisions of Section 6(b), below, the amount payable on each
Estimated Invoice shall be subject to a prepayment discount ("Discount") based
upon a discount rate determined in accordance with Section 6(d), below (the
"Discount Rate"), applied for a forty (40) day time period.

(b)Payment—UCC shall pay each Estimated Invoice within five (5) business days of
its receipt by UCC.

(c)Invoice Adjustment—Promptly after the end of each calendar month, DHRI shall
prepare a final statement (the "Final Statement") setting forth the difference
between (x) the amount of each Estimated Invoice issued in respect of such month
(without taking into account the available Discount or any credit or debit
resulting from the application of the last sentence of this Section 6 (c)) and
(y) the actual volume of and compensation for, determined in accordance with
Section 4 of this Agreement, products and services supplied by DHRI under this
Agreement during such month. If the Final Statement for any month evidences an
overcharge by DHRI pursuant to an Estimated Invoice for such month, the amount
of such difference shall be credited to UCC. If the Final Statement for any
month evidences an undercharge by DHRI pursuant to an Estimated Invoice for such
month, the amount of such difference shall be debited to UCC. Any such credit or
debit shall either be invoiced separately or applied against, or included on,
the next applicable Estimated Invoice(s) submitted by DHRI to UCC.

(d)Discount Rate—The Discount Rate applicable with respect to the full and
timely payment of an Estimated Invoice shall be the London interbank rate
("LIBOR") plus two and one-half percent (2.5%) per annum. LIBOR shall be
determined as the rate for deposits in U.S. Dollars for a period of one month
which appears on the Telerate page 3750 as of 11.00 a.m., London time, on the
date that is the last business day of the calendar month immediately preceding
the month to which the Estimated Invoice applies.

7.     MEASUREMENT

The determination of quantity and quality of product purchased by a UCC Member
from DHRI hereunder shall be made in accordance with the customary procedures
and practices of the industry.

27

--------------------------------------------------------------------------------



8.     CLAIMS, REMEDIES, LIMITATION OF DAMAGES and INDEMNIFICATION

(A)IF ANY PRODUCT PURCHASED BY A UCC MEMBER FROM DHRI UNDER THIS AGREEMENT DOES
NOT MEET APPLICABLE SPECIFICATIONS, DHRI SHALL HAVE THE RIGHT IN ITS DISCRETION,
AS THE UCC MEMBER'S SOLE REMEDY, EITHER TO REPLACE IT OR REFUND THE PRODUCT
CHARGE PAID TO DHRI FOR THE PRODUCT WHICH IS THE SUBJECT OF THE CLAIM.

(B)HOWEVER, AND IN ANY EVENT, DHRI'S MAXIMUM LIABILITY FOR DAMAGES IN RESPECT OF
ANY AND ALL CLAIMS WHATSOEVER ARISING HEREUNDER WITH RESPECT TO

(1)PRODUCTS PURCHASED BY A UCC MEMBER FROM DHRI UNDER THIS AGREEMENT SHALL NOT
EXCEED, IN THE AGGREGATE, THE PRODUCT CHARGE PAID TO DHRI FOR THE AMOUNT OF
PRODUCT TO WHICH SUCH DAMAGES RELATE, AND

(2)SERVICES SUPPLIED BY DHRI TO A UCC MEMBER UNDER THIS AGREEMENT SHALL NOT
EXCEED, IN THE AGGREGATE, THE FOLLOWING AMOUNTS:

(a)WITH RESPECT TO ARRANGING THE SUPPLY OF FUELS, HYDROCARBON FEEDSTOCKS,
MONOMERS, AROMATICS, ELECTRICITY, STEAM AND UTILITIES ("ARRANGED SUPPLY"), TWO
PERCENT (2%) OF THE AMOUNT PAID BY THE UCC MEMBER FOR THE ARRANGED PURCHASES TO
WHICH SUCH DAMAGES RELATE;

(b)WITH RESPECT TO ARRANGING THE SALE OF MONOMERS, AROMATICS, ELECTRICITY, STEAM
AND UTILITIES ("ARRANGED SALES"), TWO PERCENT (2%) OF THE AMOUNT RECEIVED BY THE
UCC MEMBER FOR THE ARRANGED SALES TO WHICH SUCH DAMAGES RELATE; AND

(c)FOR ALL OTHER SERVICES INVOLVED IN SUCH CLAIMS, ONE HUNDRED TWENTY-FIVE
THOUSAND DOLLARS ($125,000.00) PER MONTH (A MINIMUM OF ONE MONTH) FOR EACH MONTH
OF THE TERM FALLING WITHIN THE PERIOD TO WHICH SUCH DAMAGES RELATE.

(C)NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL DHRI
BE LIABLE FOR (1) PROSPECTIVE OR LOST PROFITS, (2) SPECIAL, INDIRECT,
INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR (3) ANY CLAIM BASED
ON PRODUCT QUALITY WITH RESPECT TO PRODUCT WHICH, FOLLOWING DELIVERY TO A UCC
MEMBER, HAS BEEN MIXED WITH ANY OTHER MATERIAL OF ANY KIND (WHETHER OR NOT
SUPPLIED IN CONNECTION WITH THIS AGREEMENT), OR HAS BEEN PROCESSED IN ANY
MANNER.

(D)WITHIN SIXTY (60) DAYS AFTER A UCC MEMBERS LEARNS, OR SHOULD REASONABLY HAVE
LEARNED, OF ANY CLAIM WITH RESPECT TO THE PRODUCTS OR SERVICES SUPPLIED BY DHRI
UNDER THIS AGREEMENT, UCC OR SUCH UCC MEMBER SHALL INFORM DHRI IN WRITING OF THE
CLAIM OR THE CLAIM IS WAIVED.

(E)(1) TO THE EXTENT PERMITTED BY APPLICABLE LAW, UCC ASSUMES THE ENTIRE
RESPONSIBILITY AND LIABILITY FOR, AND SHALL PROTECT, DEFEND, INDEMNIFY, AND HOLD
HARMLESS DHRI FROM AND AGAINST, ANY AND ALL CLAIMS WHICH ARE MADE, ASSERTED OR
ALLEGED AGAINST DHRI BY ANY ONE OR MORE UCC MEMBERS OR ANY OTHER PERSON, OR
WHICH ARISE IN FAVOR OF ANY ONE OR MORE UCC MEMBERS OR ANY OTHER PERSON,
ORIGINATING FROM ANY SOURCE IN CONNECTION WITH (A) DHRI ACTING AS AN AGENT OR
DELEGATE FOR ANY ONE OR MORE UCC MEMBERS, AND/OR (B) THE FAILURE OF A UCC
SUBSIDIARY TO FULLY ACCEPT, ABIDE BY, OR COMPLY WITH, THE TERMS OF THIS
AGREEMENT,

28

--------------------------------------------------------------------------------




AND/OR (c) ARRANGED PURCHASES AND/OR ARRANGED SALES, AND/OR (d) THE USE OR
APPLICATION, by A UCC MEMBER OR ANY OTHER PERSON, OF ANY PRODUCT SUPPLIED UNDER
THIS AGREEMENT.

IT IS DHRI AND UCC'S INTENT REGARDING SUCH CLAIMS THAT, SUBJECT TO SECTION
8(E)(2) BELOW, TO THE EXTENT PERMITTED BY APPLICABLE LAW, UCC SHALL PROTECT,
DEFEND, INDEMNIFY AND HOLD HARMLESS DHRI AGAINST ALL OF THE CONSEQUENCES OF

(X)(I) THE NEGLIGENCE, FAULT, AND/OR STRICT LIABILITY OF DHRI OCCURRING JOINTLY,
CONCURRENTLY, AND/OR COMPARATIVELY WITH THE NEGLIGENCE, FAULT, AND/OR STRICT
LIABILITY OF A UCC MEMBER AND/OR ANY PERSON OTHER THAN DHRI, OTHER THAN THE SOLE
NEGLIGENCE, IMPUTED SOLE NEGLIGENCE, SOLE FAULT AND/OR SOLE STRICT LIABILITY OF
DHRI ADDRESSED IN SECTION 8(E)(2)(X)(II) BELOW; AND

(X)(II) THE SOLE NEGLIGENCE, IMPUTED SOLE NEGLIGENCE, SOLE FAULT, AND/OR SOLE
STRICT LIABILITY OF DHRI, UNMIXED WITH NEGLIGENCE, GROSS NEGLIGENCE, FAULT,
AND/OR STRICT LIABILITY OF A UCC MEMBER AND/OR ANY PERSON OTHER THAN DHRI; AND

(Y)THE NEGLIGENCE, GROSS NEGLIGENCE, FAULT, AND/OR STRICT LIABILITY OF A UCC
MEMBER AND/OR ANY PERSON OTHER THAN DHRI, INCLUDING BUT NOT LIMITED TO JOINT,
COMPARATIVE, AND/OR CONCURRENT NEGLIGENCE, FAULT, AND/OR STRICT LIABILITY OF
SUCH UCC MEMBER AND/OR ANY PERSON OTHER THAN DHRI.



(2)NOTWITHSTANDING THE FOREGOING, (A) UCC'S OBLIGATIONS UNDER THE PROVISIONS OF
SECTION 8(E)(1) SHALL NOT EXTEND TO ANY CLAIMS OF GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR BREACH OF THIS AGREEMENT WHICH ARE MADE, ASSERTED OR ALLEGED
AGAINST DHRI BY ANY ONE OR MORE UCC MEMBERS, AND (B) UCC'S INDEMNITY AND HOLD
HARMLESS OBLIGATIONS UNDER THE PROVISIONS OF SECTION 8(E)(1) SHALL NOT EXTEND TO
ANY CLAIMS OF PERSONS OTHER THAN UCC MEMBERS WHICH ARISE AS A RESULT OF DHRI'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (FOR THE AVOIDANCE OF DOUBT, UCC'S
OBLIGATIONS TO PROTECT AND DEFEND SUCH CLAIMS ARE NOT EXCLUDED BY THIS SECTION
8(E)(2)(B)).

(3)DEFINITIONS—AS USED IN THIS SECTION 8(E):

(a) "BODILY INJURY" MEANS ANY BODILY INJURY OF ANY KIND OR CHARACTER, INCLUDING
WITHOUT LIMITATION, ANY ONE OR MORE OF THE FOLLOWING, COLLECTIVELY AND
INDIVIDUALLY: PHYSICAL PAIN AND SUFFERING, ILLNESS, SICKNESS, DISEASE,
IMPAIRMENT OF PHYSICAL CONDITION OF THE BODY, OR DEATH, AS WELL AS ANY PERSONAL
INJURY INCLUDING, BUT NOT LIMITED TO, ANY INVASION OF PERSONAL RIGHTS SUCH AS
LIBEL OR SLANDER, CIVIL RIGHTS VIOLATION, INVASION OF PRIVACY, TORTIOUS
INTERFERENCE WITH A CONTRACT, OR MENTAL SUFFERING OF ANY TYPE.

(b) "CLAIMS" MEANS ALL CLAIMS OF ANY KIND OR CHARACTER, INCLUDING WITHOUT
LIMITATION, ANY ONE OR MORE OF THE FOLLOWING, COLLECTIVELY AND INDIVIDUALLY:
LOSSES, COSTS (INCLUDING, BUT NOT LIMITED TO, ATTORNEYS' FEES, COURT COSTS, AND
OTHER COSTS OF SUIT), DEMANDS, DAMAGES, JUDGMENTS, PENALTIES, LIABILITIES,
DEBTS, EXPENSES, LAWSUITS AND CAUSES OF ACTION OF WHATEVER NATURE AND CHARACTER,
WHETHER ARISING OUT OF OR RELATED TO CONTRACT (INCLUDING, WITHOUT LIMITATION,
RELATED TO DELAYED DELIVERY, NON-DELIVERY, PRODUCT QUALITY OR DEFECTIVE
PRODUCT), TORT, STRICT LIABILITY, BREACH OF WARRANTY, PRODUCTS LIABILITY,
MISREPRESENTATION, VIOLATION OF APPLICABLE LAW, AND/OR ANY SOURCE OR CAUSE
WHATSOEVER, WITHOUT LIMIT AND WITHOUT REGARD TO THE CAUSE OR CAUSES

29

--------------------------------------------------------------------------------



THEREOF, INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING OUT OF OR ALLEGED TO
ARISE OUT OF BODILY INJURY OR LOSS OF PROPERTY.

(c) "PERSON" MEANS ANY NATURAL PERSON, OR ANY COMPANY, CORPORATION, GENERAL OR
LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, ORGANIZATION,
ASSOCIATION, OR OTHER ENTERPRISE OR ENTITY.

9.     FORCE MAJEURE

Failure (in whole or in part) or delay on the part of either DHRI or a UCC
Member in performance of any of the obligations imposed upon it shall be excused
and such party shall not be liable for damages or otherwise when such failure or
delay is beyond the control of DHRI or such UCC Member ("force majeure event").
Such events include, but are not limited to, the following: labor difficulties,
total or partial loss or shortage of raw component material or products
ordinarily required by DHRI; breakdown, either total or partial, of either
party's equipment, or act of God or nature. However, the settlement of strikes
or lockouts shall be entirely within the discretion of the party having the
difficulty. DHRI agrees to give written notice to UCC, and UCC agrees to give
written notice (for itself and on behalf of the other UCC Members) when
experiencing a force majeure event as soon as practicable.

Upon cessation of the cause or causes for any such failure or delay, performance
hereof shall be resumed as soon as practicable. Such failure or delay shall not
operate to extend the duration of this Agreement nor obligate either DHRI or any
UCC Member to make up deliveries or receipts of product. If, by reason of any
such circumstances, DHRI's supply of product shall be insufficient to meet all
of its requirements, DHRI shall apportion among any and all existing contract
purchasers, including without limitation its Affiliates, in an equitable manner
so that all parties share the product in proportion to their take prior to the
circumstance reducing availability.

10.   PATENTS

DHRI does not assume patent responsibility for the use by a UCC Member of
product delivered hereunder. The use of product may or may not constitute an
infringement of patents. A UCC Member receiving product hereunder assumes full
responsibility and liability for patent infringement in connection with any use
of such product by such UCC Member.

11.   TAXES

In addition to the amounts to be paid under Section 4, above, (a) with respect
to products purchased by a UCC Member from DHRI under this Agreement, such UCC
Member shall also pay all taxes and duties, other than taxes measured by DHRI's
net income, that are increased or levied, now or in the future, in connection
with the manufacture, sale, use, consumption, storage, transportation or
disposal of such products, and (b) with respect to services supplied by DHRI to
a UCC Member under this Agreement, such UCC Member shall also pay all taxes and
duties, other than taxes measured by DHRI's net income, that are increased or
levied, now or in the future, in connection with the supply of such services

12.   WAIVER

No claim or right arising out of a breach of this Agreement can be discharged in
whole or in part unless agreed to in writing executed by DHRI and UCC. Any such
waiver shall not be deemed to be a waiver of any subsequent breach.

30

--------------------------------------------------------------------------------



13.   ASSIGNMENT

No right or obligation under, or interest in, this Agreement shall be assigned
without prior written consent of both DHRI and UCC; provided, however, that DHRI
may assign any part of its interest in, or any of its rights or obligations
under, this Agreement to any DHRI Affiliate at any time without prior written
consent from UCC.

14.   APPLICABLE LAW

This Agreement shall be governed by the laws of the State of Texas, without
regard to the conflict of laws principles thereof.

15.   ENTIRETY OF AGREEMENT; SEVERABILITY

(a)This Agreement merges all prior understandings between DHRI and UCC regarding
the subject matter of this Agreement. No prior dealings between the parties and
no usage of trade shall be relevant to supplement or explain any term used
herein. All obligations, agreements, and understanding are expressly set forth
herein and are not enforceable unless embodied herein. As of the Effective Date,
(1) the First Amended Agreement is hereby amended and restated, and neither UCC
nor DHRI shall have any further rights, duties or obligations under the First
Amended Agreement; provided, however, that as promptly as possible and by no
later than August 31, 2005, the invoice adjustment process described in
Section 6(c) of the First Amended Agreement shall be completed for the estimated
invoices issued under the First Amended Agreement, such that any credit or debit
determined by such process shall either be invoiced separately or shall be
applied against, or included on, the next applicable Estimated Invoice(s)
submitted by DHRI to UCC under this Agreement, and (2) the Electricity Agreement
and Acknowledgement entered into by UCC and DHRI effective January 1, 2003 (the
"EAA"), is hereby terminated, and neither UCC nor DHRI shall have any further
rights, duties or obligations under the EAA.

(b)To the degree that a party finds it convenient to employ their standard forms
of purchase order or acknowledgement of order in administering their terms of
this Agreement, such party may do so but none of the terms and conditions
printed or otherwise appearing on such form shall be applicable except to the
extent that it specifies information required to be furnished hereunder.

(c)Should any indemnification provisions set forth in this Agreement be limited
by any law then applicable to this Agreement, this Agreement shall automatically
be deemed amended to provide indemnification under this Agreement to the maximum
extent permitted by such applicable law. However, and in any event, if any
provision of this Agreement is held invalid, the invalidity shall not affect
other provisions or application of the Agreement which can be given effect
without the invalid provision or application, and to this end the provisions of
this Agreement are declared to be severable.

16.   NOTICE

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, delivered in person (including without
limitation via commercial courier) or via Certified or Registered U.S. Mail,
with return receipt, and addressed to the party to be notified as follows:

 
  DHRI
  UCC
   
    Dow Hydrocarbons and Resources Inc.
Houston Dow Center
400 West Sam Houston Parkway South
Houston, Texas 77042
Attn: Legal Department   Union Carbide Corporation
400 West Sam Houston Parkway South
Houston, Texas 77042
            Attn: President    

31

--------------------------------------------------------------------------------



or, in the case of either UCC or DHRI, to such other address as such party may
hereafter specify by written notice to the other. All such notices, requests and
communications shall be effective upon receipt.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

UNION CARBIDE CORPORATION   DOW HYDROCARBONS AND RESOURCES INC.
By:
/s/  E. W. RICH      

--------------------------------------------------------------------------------


 
By:
/s/  R. W. JEWELL      

--------------------------------------------------------------------------------


Title:
Chief Financial Officer,
Vice President, and Treasurer
 
Title:
Vice President
ACKNOWLEDGED and AGREED as to Section 3(b):
THE DOW CHEMICAL COMPANY
 
 
 
By:
/s/  CRAIG B. BARRY      

--------------------------------------------------------------------------------


 
 
 
Title:
Authorized Representative
 
 
 

32

--------------------------------------------------------------------------------




EXHIBIT A


1.    Representative Products.    The following is representative list of the
products to be supplied to the UCC Group in connection with this Agreement
(i.e., some or all of the following products, as well as products not listed,
will be supplied to the UCC Group under this Agreement):

B-P Mix   Hydrocarbon Residual Benzene   Mixed Butanes Butadiene   N-butane Coal
  Naphtha Condensate   Natural Gas Crude Butadiene   Propane Cumene   Propylene
E-P Mix   Pyrolysis Gasoline Ethane   Styrene Ethylene   Toluene Fuel Oil  
Electricity Steam   Utilities

2.    Specifications.    All products purchased by a UCC Member from DHRI under
this Agreement shall meet the then-current DHRI product specification or such
specifications as DHRI reasonably determines (e.g., in connection with any of
the services or consultation provided by DHRI under this Agreement) will meet
such UCC Member's product quality requirements.

33

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.3



EXHIBIT A
